Motion by the Chase Manhattan Bank to dismiss appeal granted, with $10 costs, unless Dr. Raul de Cardenas y Echarte, successor Judicial Administrator appointed in Cuba, of the estate of Oscar B. Cintas, the substituted party appellant, procures the record on appeal and appellant’s points to be served and filed on or before January 5, 1960, with notice of argument for the February, 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., M. M. Frank, Yalente, McNally and Stevens, JJ.